Case 1:19-cr-00253-TSE Document 257 Filed 05/21/20 Page 1 of 1 PagelD# 1138

vat fer)
UNITED STATES DISTRICT COURT
for the
EASTERN DISTRICT OF VIRGINIA
U.S.A. vs. Kristopher Lee Dallmann Docket No. 1:19CR00253-001

Petition for Action on Conditions of Pretrial Release

COMES NOW, Daniel D. Gillespie, Jr., U.S. PROBATION OFFICER, presenting an official report upon the
conduct of defendant Kristopher Lee Dallmann, who was placed under pretrial? release Supervision by the
Honorable Ivan D. Davis, United States Magistrate Judge sitting in the court at 401 Courthouse Square,
Alexandria, Virginia 22314, on October 3, 2019, under the following special conditions: 1) report to pretrial
services as directed; 2) continue or actively seek employment; 3) avoid all contact with any co-defendants or
potential witnesses for the charged offense unless in the presence of counsel, with the exception of husband,
Jared Jaurequi; and 4) submit to substance abuse testing and/or treatment as directed by the pretrial services
office.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT AND FOR CAUSE AS
FOLLOWS:

On May 15, 2020, in the District of Nevada, the defendant failed to report for substance abuse testing as directed
by his supervising officer.

PRAYING THAT THE COURT WILL ORDER a SUMMONS for the defendant to show cause why his
conditions of pretrial release should not be revoked.

Returnable Date: . lo 4 [d 2020 (a (0am,

ORDER OF COURT

Considered and ordered this day z.| 1 declare under the penalty of perjury that the
of May 2020 and ordered filed and made 4 part of foregoing is truc and correct,

the records in the above case.
Executed on: May 21, 2020

__ ¢_ Diattatyagnes by trenc
Brent Keith Dare 2220652 ono
beta’

— for Daniel D. Gillespie, Jr.
T.S. Ellis, It v/ US. Probation Officer
Senior United States District Judge 703-299-2285

  

 

 

 

Place: Alexandria, Virginia
DDG/nbp
BOK
